Citation Nr: 9926498	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-23 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral eye disability, and if so, whether the claim may be 
granted.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from September 1943 to January 
1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The veteran testified before a Hearing Officer at 
the RO in November 1995 and also testified before the 
undersigned Member of the Board at a hearing at the RO in 
April 1997.  The Board remanded the case to the RO in July 
1997 and August 1998, and it is now before the Board for 
further appellate consideration.  


FINDINGS OF FACT

1. The claim for service connection for bilateral eye 
disability was last denied in an unappealed rating 
decision dated in November 1954.  
2. Evidence added to the record since the November 1954 
rating decision bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered to fairly decide the merits of 
the claim on appeal.  
3. The veteran's retinitis pigmentosa first became manifest 
by night blindness initially present in service.  


CONCLUSIONS OF LAW

1. Evidence received since the November 1954 rating decision 
denying service connection for bilateral eye disability is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  
2. Retinitis pigmentosa was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a rating decision dated in November 1954, the RO confirmed 
and continued its prior denials of the claim of entitlement 
to service connection for bilateral eye disability on the 
basis that evidence added to the record was not new and 
material evidence relevant to the question at issue.  The 
claim had previously been denied in an unappealed rating 
decision dated in February 1953 and in a Board decision dated 
in December 1952.  

Evidence of record at the time of the November 1954 rating 
decision included reports of the veteran's service entrance 
and separation examinations, VA hospital summaries and 
examination reports, an advisory opinion from the Director, 
Veterans Claims Service, letters from private physicians and 
notarized statements from the veteran's wife, fellow 
servicemen and the veteran's commanding officer in service.  

At the veteran's service entrance examination in August 1943, 
myopia was noted as an abnormality, with vision without 
correction shown as 20/300 in each eye.  With correction, 
vision in the right eye was 20/30, and vision in the left eye 
was 20/40.  Complete color blindness was noted.  At the 
veteran's service separation examination in January 1946 his 
uncorrected vision was 20/600 in each eye.  Corrected vision 
was 20/40 in the right eye and 20/30 in the left eye.  Myopic 
astigmatism was listed under eye abnormalities.  

A VA hospital summary shows that in January 1946, six days 
after separation from service, the veteran was admitted for 
treatment of optic atrophy.  The veteran gave a history of 
noticing a change in his vision approximately a year earlier 
with blurring and difficulty in reading, which had grown 
progressively worse.  At an eye, ear, nose and throat 
examination, vision in the right eye was 12/200 uncorrected, 
corrected to 20/30-1; vision in the left eye was 10/200, 
corrected to 20/30-2.  There was astigmatism.  The veteran 
read Jaeger I at 10 inches and Jaeger I at 13 inches with 
corrective lenses.  Examination of the fundi showed both 
discs paler than normal, and there was no atrophy.  Both 
macular areas showed old inflammatory changes and partial 
degeneration.  The diagnoses were chorioretinitis, central, 
bilateral, and macular degeneration, partial bilateral, 
probably congenital.  

In a letter dated in March 1950, H.O. Paulson, M.D., reported 
information he found in records from Dr. J.W. Thomas.  In 
October 1936, the veteran's vision without glasses was right 
eye 20/50 and left eye 20/200.  Prescriptions for glasses 
were given in 1936, 1939 and 1941.  Dr. Paulson stated that 
from the information in the records he would assume the 
veteran had a moderate degree of progressively myopic 
astigmatism.  

In a letter dated in July 1950, D.D. Sanderson, M.D., stated 
that he examined the veteran in January 1943.  He said that 
at that time, the veteran's vision with correction was 20/40 
in the right eye and 20/50 in the left eye.  He said he gave 
the veteran medication to stimulate regeneration and relieve 
optic nerve congestion.  Dr. Sanderson reported the veteran's 
corrected vision as of March 1948 and said that as of then, 
the veteran showed an active degeneration chorio retinitis 
with an area of degeneration approximately 20 millimeters in 
diameter in the macular area.  He was given medication to 
stimulate regeneration.  Dr. Sanderson stated that the 
veteran showed some improvement in April 1948 and in April 
1949 showed some improvement in retarding the development of 
the degenerative condition.  Dr. Sanderson reported that in 
July 1950 the veteran's uncorrected vision in each eye was 
15/200; with glasses, vision in the right eye was 15/50 and 
vision in the left eye was 15/40.  Dr. Sanderson said that 
the degenerative condition in the macula remained 
approximately the same as it was in March 1948.  

At a VA special eye examination in September 1950, the 
veteran gave a history of having worn glasses for 
nearsightedness since age 16.  He stated that his vision 
became worse while overseas in Germany in 1945 when he had 
considerable difficulty in seeing at night and stumbled in 
the dark.  After examination, the diagnosis was: 
chorioretinitis, central, with macular degeneration, 
bilateral; astigmatism, compound myopic, progressive, 
bilateral; defective vision, bilateral; and optic atrophy, 
not found.  

In a notarized statement dated in November 1950, the veteran 
stated that during service he was sent to England in April 
1944 and was in the 304th Medical Battalion of the 79th 
Infantry.  He said his unit landed in France in June 1944 and 
moved west from there.  He stated that he did not know 
exactly when his eyes got so bad, but they gradually got 
worse as time went on.  He said he had more trouble at night 
and would bump into trees and get his directions mixed up.  
He said he was very close to artillery firing, and that would 
blind him for quite some time.  He said that after V.E. day 
he was to get new glasses and have his eyes examined.  He 
said it was planned to send him to a hospital in the states, 
but that was not done.  He said he got new glasses and went 
back to duty.  He stated that the glasses helped him see 
better during the day, but they did not help much at night.  

In a notarized statement dated in December 1950, the 
veteran's wife stated that before he went into service the 
veteran was able to drive at night, but right after he came 
out of service, one could see a change in him.  He could not 
see as well and started having trouble at night and since he 
had come home, there was a constant fear of a car accident 
because the veteran's eyes were not normal.  

A VA preliminary hospital summary and discharge summary show 
the veteran was hospitalized from February 1951 to April 
1951.  The veteran reported that he first began to notice 
failing vision in April and May of 1944 with night blindness 
and inability to get around at night.  He said his vision had 
continued to fail since then.  During an ophthalmology 
consultation, the physician noted on examination of the right 
eye that the retinal vessels showed considerable atrophy.  
The entire fundus appeared pale, and in the periphery there 
was pigment over the vessels as seen in retinitis pigmentosa.  
In the macular area was a large area of central 
chorioretinitis which had healed.  There was pigment 
migration from this area through which the sclera could be 
seen with the position of the pigment around the margin of 
the lesion.  On examination of the left eye, the retinal 
vessels appeared atrophic.  There was an area of pigment 
migration in the macular area, but there had not been 
complete mobilization of the pigment in this area.  There 
were spicule-like deposits of pigment over the vessels in the 
periphery.  Cortisone therapy was administered, but there was 
no change in visual disability.  The diagnoses at discharge 
were:  retinitis pigmentosa, bilateral; central 
chorioretinitis, bilateral; generalized retinal atrophy; and 
compound astigmatism.  

In a notarized statement dated in May 1951, Dr. Arthur M. 
Reiter, an optometrist, stated that he was in service from 
May 1942 to October 1945 and most of that time was assigned 
to Company D of the 304th Medical Battalion, 79th Division.  
He stated that he served as an optometrist and recalled 
examining the veteran's eyes several times.  Dr. Reiter 
stated that prior to going overseas, he found that the 
veteran did not have the minimum visual requirements of 20/50 
either corrected or uncorrected in each eye.  Dr. Reiter 
stated that he subsequently re-examined the veteran's eyes 
both in Ulna, Germany, and later in Eger, Czechoslovakia.  He 
stated that when he examined the veteran in Eger, 
Czechoslovakia, he found that the veteran's visual acuity had 
deteriorated further and that he was then also suffering from 
nyctalopia, which had not been present when they left the 
United States.  Dr. Reiter stated that the night blindness so 
hampered the veteran that he could not perform his duties 
with his usual efficiency.  Dr. Reiter stated that it was 
then decided by the company commander to send the veteran 
through medical channels for a medical discharge, and he was 
evacuated to an evacuation hospital.  Dr. Reiter stated that 
it was his opinion that the veteran's tour of duty overseas 
helped bring about his present eye condition.  

At a VA special eye examination in June 1951, the physician 
stated that the veteran's history was essentially the same as 
that reported in September 1950.  After completion of the 
examination, including examination of the internal structures 
of the eyes, the diagnoses were:  choroidoretinitis, central, 
with macular degeneration, severe, bilateral; astigmatism, 
compound myopic, progressive, bilateral; defective vision, 
bilateral; and vitreous opacities, bilateral.  

A VA narrative hospital summary shows that the veteran was 
hospitalized in August 1951 for observation and examination.  
Examination results were reportedly unchanged since the 
hospital discharge in April 1951.  The diagnoses reported in 
August 1951 were:  retinitis pigmentosa, bilateral; central 
chorioretinitis, bilateral; generalized retinal atrophy; and 
compound myopic astigmatism.  

In a letter dated in August 1951, the Director of the 
Veterans Claims Service responded to the RO's request for an 
advisory opinion as to whether service connection could be 
established for chorioretinitis central with macular 
degeneration.  The Director stated that the evidence clearly 
showed that the veteran's bilateral eye condition was of 
congenital or developmental origin.  He stated that 
chorioretinitis central, with macular degeneration, was first 
diagnosed according to the record on January 14, 1946, and as 
indicated by the findings was not active at that time.  He 
further stated that the condition was not shown to have been 
active during service and that old residuals of the condition 
were found to exist subsequent to service.  He concluded that 
inasmuch as the evidence failed to show uncorrectable 
impairment of vision during active service, it must be held 
that the bilateral eye condition, which was of congenital or 
developmental origin, was not aggravated during active 
military service.  

At a VA special eye examination in December 1951, the 
veteran's vision was 4/200 in the right eye and 3/200 in the 
left eye.  Vision in each eye was correctable to 20/200; with 
both eyes he was able to see 20/100.  The disc of each eye 
was of large myopic size with a staphyloma vera.  In each eye 
there was a large patch of disiform degeneration of the 
macula.  The diagnoses were:  high myopia, probably 
progressive; staphyloma vera, bilateral.  

At a VA special eye examination in January 1952, the veteran 
stated he had experienced gradual loss of vision in both eyes 
since 1944 when he first noticed night blindness.  On 
examination, with each eye the veteran could count fingers at 
36 inches without glasses.  With glasses, his vision was 
20/200 in each eye.  Both optic discs were moderately pale.  
The arterioles were markedly narrowed.  There was granularity 
and fine pigment stippling in both macular areas, more marked 
in the right eye.  There were a few irregular pigment clumps 
disbursed along the major vessel branches and the extreme 
periphery.  There was a concentric contraction of both visual 
fields.  The diagnosis was bilateral retinitis with optic 
atrophy, severe.  

In a supplemental report received in August 1952, the 
ophthalmologist who conducted the January 1952 examination 
stated that the veteran had moderately severe compound 
myopia.  The physician said that this was a structural 
developmental anomaly and that this was not the basic 
etiological cause of the veteran's present marked visual 
impairment.  The physician stated that the veteran had a 
pigmentary degeneration of the retina which led to optic 
atrophy and resulted in night blindness and markedly 
contracted visual fields.  He said that the etiology of such 
a degenerative disease was not known, although syphilis could 
produce such a change.  The physician said he was not aware 
of any evidence of a luetic infection in this veteran.  The 
physician stated the macular degeneration which was present 
destroyed central vision and no exact etiology could be 
given.  The physician said it was not a congenital or 
developmental anomaly or a result of the myopia.  The 
physician said it was true that myoptic eyes were in some way 
more structurally predisposed to degenerative changes, but 
not the type present in this veteran's eyes.  The physician 
said that theories explaining the etiology of such 
degenerative disease processes included chronic inflammation, 
endocrine, or hypocyclomic dysfunction, degenerative vascular 
disease, etc.  

The ophthalmologist concluded that in view of the history, 
these degenerative processes began while the veteran was in 
service and became much worse shortly after discharge.  He 
said there was no evidence to indicate that these changes 
were caused or aggravated by military service and that it 
seemed likely that they would have occurred in civilian life 
and in spite of all presently known therapeutic and 
prophylactic measures.  

In a decision dated in December 1952, the Board found that 
aggravation of a preexisting ocular disorder was not shown 
and concluded that service connection for defective vision 
was not warranted.  

In a notarized statement dated in January 1953, [redacted]
stated that he served overseas with the veteran in Company D 
of the 304th Medical Battalion, 79th Division.  Mr. [redacted] 
stated that he recalled that at that time the veteran had 
very poor vision at night.  He stated that the veteran could 
not get around by himself at night and he assisted the 
veteran many times in his assigned night duties.  

In a rating decision dated in February 1953, the RO confirmed 
the prior denial of the claim for service connection for eye 
disability.  

In October 1954, the veteran submitted a notarized statement 
dated in September 1953 from Edward F. Delagi, M.D.  Dr. 
Delagi stated that the veteran was a member of his command in 
Company D of the 304th Medical Battalion.  Dr. Delagi stated 
that he clearly remembered that sometime after the company 
landed in France in June 1944, it became necessary to 
disqualify the veteran from driving the company's 
transportation because of defective vision.  

In a rating decision dated in November 1954, the RO confirmed 
and continued the prior denial of the service connection 
claim.  The veteran was notified of the decision and did not 
appeal.  

The evidence added to the record subsequent to the last final 
denial of the service connection claim in November 1954 
includes VA hospital summaries and hospital clinical record 
briefs dated in 1951, VA outpatient and hospital records 
dated from December 1970 to March 1996, medical dictionary 
excerpts, medical treatise excerpts, transcripts of hearing 
testimony, an examination report and letters from a VA fee-
basis physician, and a letter from a private physician.  

VA hospital summaries for hospitalization from February to 
April 1951 and hospitalization in August 1951 are duplicates 
of documents previously of record.  The VA clinical records 
briefs, dated in April 1951 and August 1951, though not 
previously of record, show the diagnoses reported in the 
narrative summaries.  The VA outpatient and hospital records 
dated from December 1970 to March 1996 show that the veteran 
has a history of chorioretinitis and carries a diagnosis of 
retinitis pigmentosa.  

The veteran and his wife testified at a hearing before a 
Hearing Officer at the RO in November 1995 and at a later 
hearing at the RO in April 1997 before the undersigned Member 
of the Board.  At the hearings, the veteran testified that he 
developed night blindness in service after he was sent to 
France, which was in 1944.  He testified that he was an 
ambulance driver and medic and when he went into the field to 
pick up patients and wounded he would bump into things such 
as trees.  He testified that he thought his problem was 
related to poor diet in the field, exposure to the cold, wet 
and rain through the winter as well as the stress and strain 
of the war.  He testified that in the autumn of 1945 he was 
in Czechoslovakia and someone realized he was having 
problems.  He testified that he was sent to the rear to a 
hospital and examined there, but was sent back to duty and 
later returned to the states for discharge.  At the April 
1997 hearing, the veteran emphasized that he felt that having 
been designated at entrance into service as qualified for 
limited duty because of his myopia, he should not have been 
sent overseas to a combat area.  

In a letter dated in September 1997, a VA fee-basis 
ophthalmologist reported that he had examined the veteran and 
enclosed his examination report.  The physician noted that 
the veteran stated that he started having trouble with his 
night vision while on duty in France in 1944.  The diagnoses 
after examination were:  retinitis pigmentosa, both eyes; 
combined cataract, both eyes; and alternating exotropia.  The 
physician stated that retinitis pigmentosa is a hereditary 
disorder which should have nothing to do with the veteran's 
service in France or his myopia, which was found on his 
entrance examination.  The physician stated that the etiology 
and treatment of this disorder were still not well 
understood.  

In a letter dated in February 1998, the VA fee-basis 
ophthalmologist stated that he reviewed the veteran's medical 
records and based on his review of the record he thought that 
the most likely cause for the decrease in the veteran's 
vision in service was a worsening of his refractive error 
(myopia).  The physician stated that the retinitis 
pigmentosa, central choroiditis and/or retinal atrophy may 
have contributed to the decrease in vision from 20/300 to 
20/600, but if they were the cause, he would have expected 
these conditions to cause a decrease in corrected, as well as 
uncorrected, visual acuity and that did not occur.  

The VA fee-basis ophthalmologist noted that in an August 1952 
supplemental report a VA physician stated that "these 
degenerative processes began while the veteran was in 
service."  In the February 1998 letter, the fee-basis 
ophthalmologist stated that this might be true, but that the 
genetic predisposition that accompanies these processes was 
present from birth and the fact that the veteran was noted to 
be completely color blind on his service entrance examination 
indicated that the process of retinal degeneration (involving 
the cone receptors) may have been present at that time.  The 
physician stated that he believed these changes would have 
occurred along the same time line and would have had the same 
unfortunate result if the veteran had not been in service.  
The physician stated that he agreed with the assertion that 
there was no evidence that these changes were caused by or 
aggravated by military service.  

In a letter from Eye Surgical Associates dated in January 
1999, Larry W. Wood, M.D., stated that he had examined the 
veteran three days earlier.  He said the veteran's visual 
acuity was no better than light perception in either eye and 
examination findings were consistent with advanced retinitis 
pigmentosa in both eyes.  The veteran gave a history of night 
blindness beginning in service while he was serving in 
France.  Dr. Wood referred to post-service examination 
results in January 1946 and also to Dr. Sanderson's reported 
examination results.  Dr. Wood stated that review of the 
history and his examination findings led him to believe that 
the diagnosis was retinitis pigmentosus.  He said the records 
did not indicate that any identifiable pathology was noted 
prior to the veteran's induction into service.  Dr. Wood 
observed that other than "myopia, moderate," no mention was 
made of chorioretinal abnormalities on the induction physical 
examination report.  Dr. Wood said that if a dilated 
ophthalmic exam had been carried out at that time, he guessed 
that retinal pigment abnormalities would have been 
identified.  

Dr. Wood stated that the previous descriptions of 
chorioretinitis, macular degeneration and optic atrophy were 
all associated with retinitis pigmentosa and all were 
related.  He stated that retinitis pigmentosa is an inherited 
retinal abnormality, which can start at a young age and can 
progress without symptoms until the patient is in his 20s or 
30s when the first symptoms usually manifested are problems 
with dark-adapted vision.  Dr. Wood stated that from 
reviewing the records that the veteran's symptoms progressed 
rather rapidly following his induction into service, but that 
he was still able to maintain fairly good central vision at 
the time of discharge from service.  Dr. Wood stated that it 
appeared that the veteran's symptoms of night blindness 
progressed fairly rapidly and most likely progressed more 
rapidly than one might expect over a 2 to 3 year period.  

Dr. Wood stated that it was his feeling that the veteran most 
likely had retinitis pigmentosa prior to service induction, 
but the records provided to him did not document that it was 
identified prior to induction or at the induction physical.  
Dr. Wood concluded it was his opinion that the veteran's 
retinitis pigmentosa was a pathological abnormality which 
first manifested itself with symptoms of decreased night 
vision during active military duty and progressed at a more 
rapid rate than might normally be expected for an individual 
with this disease.  

Other evidence added to the record includes a photocopy of a 
page from Dorland's Illustrated Medical Dictionary 863 (26th 
ed. 1985) which includes the definition of myopia.  Also 
added were excerpts from two editions of Ophthalmology 
Principles and Concepts.  Excerpts from the 1986 edition 
concern defective color perception, retinal inflammations and 
macular degenerations.  Newell, F., Ophthalmology Principles 
and Concepts at 98-99, 328, 336-37 (6th ed. 1986).  The 
excerpt from the 1996 edition concerns defective color 
vision.  Newell, F., Ophthalmology Principles and Concepts at 
95-97 (8th ed. 1996).  

II.  Analysis

As noted earlier, in its November 1954 rating decision the RO 
confirmed and continued the prior denial of the claim for 
service connection for defective vision.  The veteran was 
informed of that decision, but did not appeal, and the 
determination became final.  Generally, a claim that has been 
denied in a final rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7105(c) (West 1991).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In response to the decision of the Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) regarding the standard for determining whether new and 
material evidence has been submitted to reopen a claim, the 
Court of Appeals for Veterans Claims (Court) set forth a 
three-part test.  See Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  Under the new test, the Secretary must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a prior 
final claim reopened under 38 U.S.C.A. § 5108.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Secretary may then proceed 
to evaluate the merits of the claim, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Elkins at 218-19; Winters at 206.  

Except for VA hospital summaries dated in 1951, which are 
duplicates of evidence previously of record, and the 1951 VA 
clinical records briefs, which repeat diagnoses reported in 
the hospital summaries and are thus redundant, the evidence 
added to the record is new.  Among the remaining evidence 
added to the record, all of which is new, the February 1998 
letter from the VA fee-basis physician and the January 1999 
letter from Dr. Wood, provide current diagnoses of retinitis 
pigmentosa and opinions as to its etiology and onset.  This 
evidence bears directly and substantially on the service 
connection claim and as it provides medical opinions not 
previously of record, it is of such significance that it must 
be considered to fairly decide the merits of the claim.  
Thus, the Board concludes that new and material evidence has 
been submitted, and the claim is reopened.  

A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
of aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).  
The Board finds that the veteran's claim for service 
connection for bilateral eye disability is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is plausible.  

VA has examined the veteran in connection with his claim, 
opinions have been obtained, and the veteran has presented 
argument and evidence in support of his claim.  In this 
regard, the Board notes that it was in June 1999 that the 
veteran submitted the excerpt from the 8th edition of 
Ophthalmology Principles and Concepts.  He submitted this 
evidence without a waiver of its consideration by the RO, and 
the RO has not addressed it in a supplemental statement of 
the case.  However, in view of the Board's disposition of the 
appeal, this evidence need not be referred to the RO for its 
initial consideration.  See 38 C.F.R. § 20.1304 (1998).  The 
Board finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained, and no 
further assistance is requirement to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease initially diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is presumed to have been in sound condition except 
for defects noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).  There are medical principles so 
universally recognized as to constitute clear and 
unmistakable proof, and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently, with notation or discovery during 
service of such residual conditions with no evidence of the 
pertinent antecedent active disease or injury during service 
the conclusion must be that they preexisted service.  
Similarly, manifestation of lesions or symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish pre-service existence.  38 C.F.R. § 3.303(c).  The 
burden of proof is on the government to rebut the presumption 
of sound condition upon induction by showing that the 
disorder existed prior to service, and if the government 
meets this requirement, by showing that the condition was not 
aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

In addition to the foregoing, 38 C.F.R. § 3.303(c) provides 
that congenital or developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation.  Whether 38 C.F.R. § 3.303(c) effectively 
removes familial or hereditary conditions like retinitis 
pigmentosa from the scope of 38 U.S.C.A. § 1110 was the 
subject of two VA General Counsel precedent opinions issued 
in 1990.  The General Counsel held that service connection 
may be granted for diseases, such as retinitis pigmentosa, 
but not for congenital, developmental or familial defects, if 
the evidence as a whole establishes that the familial disease 
in question was incurred in or aggravated during service 
within the meaning of VA law and regulations.  VAOPGCPREC 82-
90 (O.G.C. Prec. 82-90).

In this regard, the General Counsel determined that retinitis 
pigmentosa and most other diseases of hereditary origin can 
be incurred or aggravated in service in the sense 
contemplated by Congress in Title 38 if their symptomatology 
did not manifest itself until after entry on duty.  The mere 
genetic or other familial predisposition to develop the 
symptoms, even if the individual is almost certain to develop 
the condition at some time in his or her lifetime, does not 
constitute having the disease.  Only when symptomatology 
and/or pathology exists can an individual be said to have 
developed the disease.  See VAOPGCPREC 67-90 (O.G.C. Prec. 
67-90) (discussing General Counsel Opinion 1-85, dated March 
5, 1985, reissued as VAOPGCPREC 82-90 (O.G.C. Prec. 82-90)).  
The General Counsel also noted that even where a hereditary 
disease manifested some symptoms prior to entry on duty, it 
may have been aggravated during service if it progresses 
during service at a greater rate than normally expected 
according to accepted medical authority.  Id.  Further, in 
VAOPGCPREC 67-90 (O.G.C. Prec. 67-90), the General Counsel 
held that a hereditary disease under 38 C.F.R. § 3.303(c) 
does not always rebut the presumption of soundness and that 
service connection may be granted for hereditary diseases 
which either first manifest themselves during service or 
which preexist service and progress at an abnormally high 
rate during service.  

Neither retinitis pigmentosa nor any eye other eye 
abnormality, with the exception of myopia, was noted upon 
entrance into service.  The excerpt from Dorland's 
Illustrated Medical Dictionary includes the definition of 
myopia as an error of refraction of the eye.  As pointed out 
earlier, 38 C.F.R. § 3.303(c) specifies that refractive error 
is not a disease within the meaning of applicable 
legislation.  

With respect to retinitis pigmentosa or any related 
abnormality, the presumption of soundness attached to the 
veteran in the absence of pertinent notation on the service 
entrance examination report.  See 38 C.F.R. § 3.304(b).  A 
review of the record is negative for clear and unmistakable 
evidence to overcome that presumption.  

There is conflict in the evidence concerning whether the 
veteran's claimed bilateral eye disability pre-existed 
service.  For example, macular degeneration identified during 
VA hospitalization in January 1946 was said to be probably 
congenital and the Director of Veterans Claims Service in 
August 1951 stated that the evidence clearly showed that the 
veteran's bilateral eye condition was of congenital or 
developmental origin and was not aggravated by service.  
However, the record also includes the August 1952 VA medical 
opinion that the degenerative processes began while the 
veteran was in service as well as the January 1999 medical 
opinion from Dr. Wood that the veteran most likely had 
retinitis pigmentosa prior to service but it only became 
symptomatic during service.  The Board notes that the 
Director of Veterans Claims Service and the private physician 
who wrote in January 1999 both apparently reviewed Dr. 
Sanderson's July 1950 letter in which he stated that he 
examined the veteran in January 1943, reported his corrected 
vision and stated that he gave the veteran medication to 
stimulate regeneration and relieve optic nerve congestion.  
The Director of Veterans Claims Service does not point to Dr. 
Sanderson's statement as sufficient to identify the presence 
of retinitis pigmentosa or any other eye pathology prior to 
service, and Dr. Wood specifically stated that the record he 
reviewed did not document information indicating the presence 
of retinitis pigmentosa prior to the veteran's induction into 
service.  Under the circumstances, the Board cannot find 
there is clear and unmistakable, i.e., undebatable, evidence 
that rebuts the presumption of soundness at service entrance.  
See Vanerson v. West, 12 Vet. App. 254 (1999); see also 
VAOPGCPREC 67-90 (O.G.C. Prec. 67-90) (holding a hereditary 
disease does not always rebut the presumption of soundness).  

As the veteran is presumed to have been in sound condition on 
service entrance with respect to retinitis pigmentosa or any 
other eye pathology in the absence of clear and unmistakable 
rebuttal evidence in the record, the question is not one of 
aggravation; rather, the question is whether retinitis 
pigmentosa or other eye pathology was shown during service or 
whether there is a competent basis upon which to otherwise 
relate the veteran's current bilateral eye disability to 
service.  

In this regard, the evidence is undisputed that the veteran 
currently has retinitis pigmentosa.  Other than refractive 
error, the veteran's separation examination report does not 
document the presence of any eye disability, but within days 
after separation from service VA physicians found the macular 
areas showed old inflammatory changes and partial 
degeneration.  At that time, the veteran was diagnosed as 
having chorioretinitis and macular degeneration.  Retinitis 
pigmentosa was added to the diagnoses following VA 
hospitalization from February to April 1951.  The claims 
files include no service medical records other than reports 
of the entrance and separation examinations.  However, the 
veteran has presented sworn testimony that night blindness 
began in service, and an optometrist who was in the veteran's 
company in service has provided a sworn statement documenting 
that he examined the veteran's eyes several times in service 
and that the veteran's night blindness was first identified 
in service.  

In stating that the evidence clearly showed that the 
veteran's bilateral eye condition to be of congenital or 
developmental origin and not aggravated during active 
service, the Veterans Claims Service Director in August 1951 
noted that when diagnosed within days after service, the 
chorioretinitis with macular degeneration was not active.  He 
mentioned that night blindness was noted in service, but 
asserted that the chorioretinitis was not shown to be active 
during service and implied that what were described in the VA 
January 1946 hospital summary as old inflammatory changes and 
partial macular degeneration must therefore have been present 
prior to service.  In its evaluation of the merits of the 
claim, the Board must weigh this against competing opinions.  

In support of the claim is the opinion the VA ophthalmologist 
who in 1952 addressed the question of the etiology of 
degenerative changes of the veteran's eyes, including macular 
degeneration and pigmentary degeneration of the retina, which 
he said resulted in night blindness and markedly contracted 
visual fields.  He concluded that in view of the veteran's 
history, these degenerative processes began in service.  In 
addition, there is Dr. Wood's January 1999 opinion in which 
he reviewed the historical record and explained that the 
descriptions of chorioretinitis, macular degeneration and 
optic atrophy are all associated with retinitis pigmentosa 
and are all related.  He concluded that the veteran's 
retinitis pigmentosa first manifested itself with symptoms of 
decreased night vision during active service.  

Although other evidence of record identifies post-service eye 
pathology, it either provides no opinion as to the onset or 
etiology of the disorder or is equivocal in that it states 
that degenerative processes may have begun in service or may 
have been present prior to service.  The Board notes that the 
Court has held that medical evidence must be more than 
speculative to be probative.  Bostain v. West, 11 Vet. App. 
124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Weighing the opinion of the VA ophthalmologist in 1952 and 
the opinion of Dr. Wood in 1999 in favor of the claim versus 
the 1951 opinion of the Veterans Service Claims Director 
against the claim, the evidence is at least in equipoise as 
to whether the veteran's current disability, retinitis 
pigmentosa, was first manifested in service.  With 
application of 38 C.F.R. § 3.102 and resolution of reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran's retinitis pigmentosa first became manifest by night 
blindness initially present in service.  Accordingly, service 
connection for retinitis pigmentosa is warranted.  


ORDER

The claim for service connection for bilateral eye disability 
is reopened, and service connection for retinitis pigmentosa 
is granted.  


		
	WAYNE M BRAEUER
	Member, Board of Veterans' Appeals



 

